Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000826
                                                         21-NOV-2014
                                                         11:41 AM

                          SCWC-14-0000826


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        CONTINENTAL PACIFIC, LLC by their Managing Agent,

                 ELITE PACIFIC PROPERTIES, LLC,

                  Respondent/Plaintiff-Appellee,


                                 vs.


STELLA L. MULIVAI, DON ALBERT GRAYCOCHEA, and SUZETTE GRAYCOCHEA,

               Petitioners/Defendants-Appellants. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-14-0000826; CIV. NOS. 1RC12-1-7984,

                    1RC12-1-7985, 1RC12-1-7986)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on

October 13, 2014, is hereby rejected.

          DATED:   Honolulu, Hawai'i, November 21, 2014.

Anthony P. Locricchio,         /s/ Mark E. Recktenwald

for petitioners

                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson